MEMORANDUM**
Ghanshyambhai Patel, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of the immigration judge’s denial of his application for asylum and withholding of deportation. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147,1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review adverse credibility findings for substantial evidence and will uphold the findings unless the evidence compels a contrary result. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We deny the petition for review.
We conclude that the evidence does not compel a finding that Patel’s claim is credible. See id. The BIA provided specific, cogent reasons to support the adverse credibility finding by identifying implausible testimony that went to the heart of the asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Absent credible evidence, Patel’s applications for asylum and withholding of deportation must fail. See Berroteran-Melendez v. INS, 955 F.2d 1251, 1256-58 (9th Cir. 1992).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.